                                                                             JS-6
 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA

 9   MATTHEW SORONDO, et al.,                 ) CASE NO.: CV 21-820 MWF (Ex)
10                                            )
                        Plaintiff,            ) ORDER OF DISMISSAL
11
                                              )
12   v.                                       )
                                              )
13
     MANDARICH LAW GROUP,                     )
14   LLP, et al.,                             )
                                              )
15
                        Defendants.           )
16                                            )
17

18         Pursuant to the Stipulation of Dismissal filed by the Plaintiff on June 16,
19   2021, IT IS HEREBY ORDERED THAT this action shall be, and it hereby is,
20   dismissed with prejudice, with the right to reopen for (30) days. Any claims of any
21   putative class members are dismissed without prejudice. Each party shall bear its
22   own costs and attorneys’ fees.
23         IT IS SO ORDERED.
24

25
     Dated: June 17, 2021

26
                                         MICHAEL W. FITZGERALD
27                                       United States District Judge
28


                                        Order of Dismissal
